NO. 07-06-0056-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL B

                                 OCTOBER 16, 2006

                        ______________________________

                           RODGER WAYNE MITCHELL,

                                                            Appellant

                                          v.

                               THE STATE OF TEXAS,

                                                    Appellee
                      _________________________________

             FROM THE 64TH DISTRICT COURT OF CASTRO COUNTY;

           NO. A3024-0506; HON. ROBERT W. KINKAID, JR., PRESIDING

                        _______________________________

                              Memorandum Opinion
                        _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Rodger Wayne Mitchell (appellant) appeals his conviction for burglary of a

habitation. He was convicted by a jury and sentenced to twenty years confinement and a

fine of $10,000. Appellant’s appointed counsel has filed a motion to withdraw, together
with an Anders1 brief, in which he certified that, after diligently searching the record, the

appeal was without merit. Appellant filed a response on August 4, 2006.

       In compliance with the principles enunciated in Anders, appellate counsel reviewed

the various stages of the trial and discussed several potential areas for appeal. However,

he adequately explained why each argument lacks merit. We have also conducted our

own review of the record and appellant’s response to assess the accuracy of appellate

counsel’s conclusions and to uncover any error pursuant to Stafford v. State, 813 S.W.3d
503 (Tex. Crim. App. 1991). Our own review has failed to reveal any reversible error.

       Accordingly, the motion to withdraw is granted, and the judgment is affirmed.



                                                            Brian Quinn
                                                            Chief Justice

Do not publish.




       1
           Anders v. California, 386 U .S. 738, 744-45, 87 S.C t. 1396, 18 L. Ed. 2d 493 (19 67).

                                                       2